DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17/104,247) filed on 11/25/2020.

Priority
3.	Applicant has not claimed a Domestic or Foreign Priority for this application. 

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement (IDS), filed on 11/25/2020, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Oath/Declaration
5.	The Oath/Declaration, filed on 11/25/2020, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6.	The Drawings, filed on 11/25/2020, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.






Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless— 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
8. 	Claims 1-2, 7, 8-9, 14 and 15-16 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Rathbone et al. (US 2009/0313597 A1; Pub. Date: Dec. 17, 2009; Filed: Jun. 16, 2008; hereinafter Rathbone).

Regarding claim 1, Rathbone teaches: 
A method (See, e.g., Rathbone, FIG. 3, par. [0052]: “…Referring to FIG. 3, an example of a method for generating a tabular completion list and/or transferring a context selected in a tabular completion list to a programming tool in accordance with some aspects of the subject matter disclosed herein is shown.” (emphasis added) EN:  Rathbone teaches: a method for generating a tabular completion list), comprising: 
	
based on parsed input parameters to a source code debugger (See, e.g., Rathbone, FIG. 3, par. [0055]: “Upon the detection of an event at 322, the source code as currently written may be parsed at 324. The parser may parse the current statement, if any, being edited. The parser may return information on tokens appearing at the current cursor position (if any), and may provide additional identifying information regarding the token, such as its name, data type, and class membership. …” (emphasis added) And, Rathbone, FIG. 1, par. [0006]: “…tools that could receive the context of the completion list include but are not limited to an object browser, a tool that displays a hierarchy of classes, help, a tool that displays a hierarchy of calls or callers, a watch feature, a debug feature, a debug breakpoint feature or others.” (emphasis added)   EN:  Rathbone teaches: The parser parses the current statement.and returns information on tokens [parsed input parameters] appearing at the current cursor position (if any), and may provide additional identifying information regarding the token, such as its name, data type, and class membership, to a tool that displays a hierarchy of calls or callers, a watch feature, a debug feature, a debug breakpoint feature or others.), searching a source code repository and a local storage area for an incremental file (See, e.g., Rathbone, FIG. 3, par. [0056]: “At 326 the tabular completion list generator may query the database, which as described above may comprise a file that is created dynamically such as but not limited to a no-compile browse file and/or a pre-built database that includes system header file information, MFC information, and ATL information. The database may be stored in memory, on stable storage or a combination of both. The data returned by the parser may be used in the query to return context-sensitive data. …” (emphasis added) EN:  Rathbone teaches: the tabular completion list generator queries [searches] the database comprising a file [an incremental file] that is created dynamically such as but not limited to a no-compile browse file and/or a pre-built database that includes system header file information, MFC information, and ATL information, the database being stored in memory, on stable storage or a combination of both); 
in response to the incremental file being located (See, e.g., Rathbone, FIG. 3, par. [0056]: “At 326 the tabular completion list generator may query the database, which as described above may comprise a file that is created dynamically such as but not limited to a no-compile browse file and/or a pre-built database that includes system header file information, MFC information, and ATL information. The database may be stored in memory, on stable storage or a combination of both. The data returned by the parser may be used in the query to return context-sensitive data. …” (emphasis added).), setting a preload indicator in the incremental file (See, e.g., Rathbone, FIG. 1, par. [0029]: “Database 110 may be a file on stable storage or in memory, the file comprising a database that may be used by the parser to store information including, but not limited to, class definitions, member data types, and reference information such as source file names and line numbers where a token, symbol or identifier is defined or referenced. …Database 110 may include information from the source code. It may also include information from other sources including system header files, Microsoft Foundation Class (MFC) header files and ActiveX Template Libraries (ATL), comments extracted from source code, separate documentation files, and online help. The database 110 may store an indicator as to which of the above-mentioned sources was used to populate the particular database record. …” (emphasis added) EN:  Rathbone teaches: Database 110 may be a file on stable storage or in memory.  The database 110 may store an indicator as to which of the sources was used to populate the particular database record [setting a preload indicator in the incremental file]);
based on the preload indicator being set (See, e.g., Rathbone, FIG. 1, par. [0029]: “… The database 110 may store an indicator as to which of the above-mentioned sources was used to populate the particular database record. …” (emphasis added).), merging debug symbol data from the incremental file to a preload symbol list (See, e.g., Rathbone, FIG. 1, par. [0023]: “…The source code may comprise a series of statements comprised of expressions. The expressions in a statement may be divided into multiple component parts. Each statement may be composed of various programming language tokens or symbols, which may be combined to form declarations and definitions that describe the entities that make up the computer program. Identifiers may be used to identify particular entities in the program, and may include function names, variable names, type names, macro names and template names.  …” (emphasis added) And, Rathbone, FIG. 1, par. [0022]: “…A contemplated debugging feature includes but is not limited to an immediate debugging feature in which code expressions are inserted by the user and dynamically evaluated. …” (emphasis added)  EN:  Rathbone teaches: Each statement may be composed of various programming language tokens or symbols, which may be combined [merged] to form declarations and definitions that describe the entities that make up the computer program including contemplated debugging features [merging debug symbol data from the incremental file to a preload symbol list]); and
in response to receiving a command to examine the debug symbol data from the incremental file (See, e.g., Rathbone, FIG. 1, par. [0022]: “Tabular completion list generator 102 may be invoked by programming tool 104 and may receive program source code 114 entered in programming tool 104. Contemplated programming tools such as programming tool 104 or features which may invoke tabular completion list generator 102 may include but are not limited to an editor, a watch window, a class diagram, a break point condition feature, a debugging feature or any other feature or tool in which a user may type program source code or in which a completion list feature may be invoked. A contemplated debugging feature includes but is not limited to an immediate debugging feature in which code expressions are inserted by the user and dynamically evaluated.. …” (emphasis added) EN:  Rathbone teaches: Tabular completion list generator 102 invoked by programming tool 104, may include but not limited to an editor, a debugging feature or any other feature or tool in which a user may type program source code [receiving a command to examine the debug symbol data]), searching the preload symbol list for the requested debug symbol data (See, e.g., Rathbone, FIG. 1, par. [0029]: “Database 110 may be a file on stable storage or in memory, the file comprising a database that may be used by the parser to store information including, but not limited to, class definitions, member data types, and reference information such as source file names and line numbers where a token, symbol or identifier is defined or referenced. Database 1 10 may be a dynamic representation of various aspects of the program under development, and may be dynamically queried and updated by the parser as the source code is modified or added to by the developer. …” (emphasis added) And, Rathbone, FIG. 1, par. [0022]: “…A contemplated debugging feature includes but is not limited to an immediate debugging feature in which code expressions are inserted by the user and dynamically evaluated. …” (emphasis added)  EN:  Rathbone teaches: Database 110 may be a file on stable storage or in memory.  Database 110 may be a dynamic representation of various aspects of the program under development, and may be dynamically queried for debugging feature in which code expressions are inserted by the user and dynamically evaluated [searching the preload symbol list for the requested debug symbol data]).
  

Regarding claim 2, Rathbone teaches: 
The method of claim 1 (please see claim 1 rejection), further comprising:
based on the preload indicator being set in the incremental file (See, e.g., Rathbone, FIG. 1, par. [0029]: “… The database 110 may store an indicator as to which of the above-mentioned sources was used to populate the particular database record. …” (emphasis added).), merging the debug symbol data from other source code files not having the preload indicator set to a second preload symbol list, wherein the other source code files include debug symbol data from the incremental file (See, e.g., Rathbone, FIG. 1, par. [0023]: “…The source code may comprise a series of statements comprised of expressions. The expressions in a statement may be divided into multiple component parts. Each statement may be composed of various programming language tokens or symbols, which may be combined to form declarations and definitions that describe the entities that make up the computer program. Identifiers may be used to identify particular entities in the program, and may include function names, variable names, type names, macro names and template names.  …” (emphasis added) And, Rathbone, FIG. 1, par. [0022]: “…A contemplated debugging feature includes but is not limited to an immediate debugging feature in which code expressions are inserted by the user and dynamically evaluated. …” (emphasis added)  EN:  Rathbone teaches: Each statement may be composed of various programming language tokens or symbols, which may be combined [merged] to form declarations and definitions that describe the entities that make up the computer program including contemplated debugging features).


Regarding claim 7, Rathbone teaches: 
The method of claim 1 (please see claim 1 rejection), 
wherein the incremental file is a source code file (See, e.g., Rathbone, FIG. 3, par. [0047]: “…The class definition for class foo may be included in the source code 114 file currently being edited, or it may be included in any of a number of files comprising the source code for the program.” (emphasis added) EN:  Rathbone teaches: The class definition for class foo may be included in the source code 114 file currently being edited [the incremental file is a source code file]).


Claims 8-9 and 14:
Computer program product Claims 8-9 and 14 are basically similar to method Claims 1-2 and 7, respectively.  
As such, Claims 8-9 and 14 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Rathbone, for similar rationale.

Claims 15-16:
System Claims 15-16 are basically similar to method Claims 1-2, respectively.  
As such, Claims 15-16 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Rathbone, for similar rationale.








Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
10 	Claims 3-4, 6, 10-11, 13, 17-18 and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Rathbone (US 2009/0313597 A1), in view of McKeeman et al. (US 5,170,465 A; Date of Patent: Dec. 8, 1992; Filed: Jun. 30, 1989; hereinafter McKeeman).

Regarding claim 3, Rathbone teaches: 
The method of claim 1 (please see claim 1 rejection), further comprising:
in response to a request to examine debug symbol data from an incremental file (See, e.g., Rathbone, FIG. 1, par. [0022]: “Tabular completion list generator 102 may be invoked by programming tool 104 and may receive program source code 114 entered in programming tool 104. Contemplated programming tools such as programming tool 104 or features which may invoke tabular completion list generator 102 may include but are not limited to an editor, a watch window, a class diagram, a break point condition feature, a debugging feature or any other feature or tool in which a user may type program source code or in which a completion list feature may be invoked. A contemplated debugging feature includes but is not limited to an immediate debugging feature in which code expressions are inserted by the user and dynamically evaluated.. …” (emphasis added) EN:  Rathbone teaches: Tabular completion list generator 102 invoked by programming tool 104) having the preload indicator set (See, e.g., Rathbone, FIG. 1, par. [0029]: “… The database 110 may store an indicator as to which of the above-mentioned sources was used to populate the particular database record. …” (emphasis added).), searching the preload symbol list (See, e.g., Rathbone, FIG. 1, par. [0029]: “…Database 1 10 may be a dynamic representation of various aspects of the program under development, and may be dynamically queried and updated by the parser as the source code is modified or added to by the developer. …” (emphasis added) EN:  Rathbone teaches: Database 110 dynamically queried [searching the preload symbol list]);
based on the debug symbol data not being found, searching the second preload symbol list (See, e.g., Rathbone, FIG. 1, par. [0029]: “…Database 1 10 may be a dynamic representation of various aspects of the program under development, and may be dynamically queried and updated by the parser as the source code is modified or added to by the developer. …” (emphasis added) EN:  Rathbone teaches: Database 110 dynamically queried [based on the debug symbol data not being found, searching the second preload symbol list]); and
based on the debug symbol data not being found in either the preload symbol list or the second preload symbol list (See, e.g., Rathbone, FIG. 1, par. [0029]: “…Database 1 10 may be a dynamic representation of various aspects of the program under development, and may be dynamically queried and updated by the parser as the source code is modified or added to by the developer. …” (emphasis added) EN:  Rathbone teaches: Database 110 dynamically queried and updated by the parser as the source code is modified or added to by the developer.), …

Rathbone does not appear to explicitly teach:
the debugger continuing in on-demand mode. 


However, McKeeman (US 5170465 A), in an analogous art of debugging applications, teaches: 
the debugger continuing in on-demand mode (See, e.g., McKeeman, FIGs. 6, 7, col. 26 lines 37-56: “Journalling is an important feature. The underlying technique of incremental compiling as herein discussed is selective journalling of interactions across the interfaces between modules of the compiler 11 of FIG. 7. Whenever the compiler 11 can record its response to a chunk of input as a sequence of actions, there is potential to play the actions out rather than recompute them. This is especially attractive when the former is many times faster to perform than the latter. The simplest example is the result of scanning a line of text. The journal is the sequence of tokens that is associated with the corresponding source text. The token list is saved within the scanner 65 in lexical increments in table 67 (also seen in FIG. 9a) and tokens are returned, one at a time, on demand, to the parser 70. The journalling is implemented on two levels. Token handles are saved in the lexical increment's token list. Token details are saved in the token tables 66. Information on a given token can be accessed from the token table 66 using the token handle.” (emphasis added) EN:  McKeeman teaches: incremental compiling where tokens are returned, one at a time, on demand [on-demand mode].).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Rathbone’s invention of a source code debugger, by incorporating the teachings of McKeeman that teaches using on-demand mode   A person having ordinary skill in the art would have been motivated toward such a modification to improve Rathbone because:  it is desirable to provide a software development environment that would allow fast turnaround in the edit-compile-link-run cycle. (See, e.g., McKeeman, col. 7 lines 7-9).  Rathbone and McKeeman are analogous arts directed generally to debugging applications. 


Regarding claim 4, Rathbone teaches: 
The method of claim 1 (please see claim 1 rejection), 
And While Rathbon teaches:
… based on the preload indicator not being set (See, e.g., Rathbone, FIG. 1, par. [0029]: “… The database 110 may store an indicator as to which of the above-mentioned sources was used to populate the particular database record. …” (emphasis added).) 

Rathbone does not appear to explicitly teach:
wherein the debugger resolves requests for symbol debug data in either on-demand mode or in non-demand mode. 

However, McKeeman (US 5170465 A), in an analogous art of debugging applications, teaches: 

wherein the debugger resolves requests for symbol debug data in either on-demand mode or in non-demand mode (See, e.g., McKeeman, FIGs. 6, 7, col. 26 lines 37-56: “Journalling is an important feature. The underlying technique of incremental compiling as herein discussed is selective journalling of interactions across the interfaces between modules of the compiler 11 of FIG. 7. Whenever the compiler 11 can record its response to a chunk of input as a sequence of actions, there is potential to play the actions out rather than recompute them. This is especially attractive when the former is many times faster to perform than the latter. The simplest example is the result of scanning a line of text. The journal is the sequence of tokens that is associated with the corresponding source text. The token list is saved within the scanner 65 in lexical increments in table 67 (also seen in FIG. 9a) and tokens are returned, one at a time, on demand, to the parser 70. The journalling is implemented on two levels. Token handles are saved in the lexical increment's token list. Token details are saved in the token tables 66. Information on a given token can be accessed from the token table 66 using the token handle.” (emphasis added) EN:  McKeeman teaches: incremental compiling where tokens are returned, one at a time, on demand [on-demand mode].).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Rathbone’s invention of a source code debugger, by incorporating the teachings of McKeeman that teaches using on-demand mode   A person having ordinary skill in the art would have been motivated toward such a modification to improve Rathbone because:  it is desirable to provide a software development environment that would allow fast turnaround in the edit-compile-link-run cycle. (See, e.g., McKeeman, col. 7 lines 7-9).  Rathbone and McKeeman are analogous arts directed generally to debugging applications. 


Regarding claim 6, Rathbone teaches: 
The method of claim 1 (please see claim 1 rejection), 

Rathbone does not appear to explicitly teach:
wherein based on an input parameter, the debugger mode is set to on-demand mode or non-demand mode when incremental mode is not set.

However, McKeeman (US 5170465 A), in an analogous art of debugging applications, teaches: 
wherein based on an input parameter (See, e.g., McKeeman, FIGs. 6, 7, col. 23 lines 46-54: “…produce the input for the incremental linker 15. …” (emphasis added) EN:  McKeeman teaches: produce input for the incremental linker.), the debugger mode is set to on-demand mode or non-demand mode when incremental mode is not set (See, e.g., McKeeman, FIGs. 6, 7, col. 26 lines 37-56: “Journalling is an important feature. The underlying technique of incremental compiling as herein discussed is selective journalling of interactions across the interfaces between modules of the compiler 11 of FIG. 7. Whenever the compiler 11 can record its response to a chunk of input as a sequence of actions, there is potential to play the actions out rather than recompute them. This is especially attractive when the former is many times faster to perform than the latter. The simplest example is the result of scanning a line of text. The journal is the sequence of tokens that is associated with the corresponding source text. The token list is saved within the scanner 65 in lexical increments in table 67 (also seen in FIG. 9a) and tokens are returned, one at a time, on demand, to the parser 70. The journalling is implemented on two levels. Token handles are saved in the lexical increment's token list. Token details are saved in the token tables 66. Information on a given token can be accessed from the token table 66 using the token handle.” (emphasis added) EN:  McKeeman teaches: incremental compiling where tokens are returned, one at a time, on demand [on-demand mode].).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Rathbone’s invention of a source code debugger, by incorporating the teachings of McKeeman that teaches using on-demand mode based on an input parameter.  A person having ordinary skill in the art would have been motivated toward such a modification to improve Rathbone because:  it is desirable to provide a software development environment that would allow fast turnaround in the edit-compile-link-run cycle. (See, e.g., McKeeman, col. 7 lines 7-9).  Rathbone and McKeeman are analogous arts directed generally to debugging applications. 

Claims 10-11 and 13:
Computer program product Claims 10-11 and 13 are basically similar to method Claims 3-4 and 6, respectively.  
As such, Claims 10-11 and 13 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Rathbone and McKeeman for similar rationale.

Claims 17-18 and 20:
System Claims 17-18 and 20 are basically similar to method Claims 3-4 and 6, respectively.  
As such, Claims 17-18 and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Rathbone and McKeeman for similar rationale.

11 	Claims 5, 12 and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Rathbone (US 2009/0313597 A1), in view of Shupak et al. (US 7,120,675 B1; Date of Patent: Oct. 10, 2006; Filed: Sep. 26, 2000; hereinafter Shupak).
Regarding claim 5, Rathbone teaches: 
The method of claim 1 (please see claim 1 rejection), 

Rathbone does not appear to explicitly teach:
wherein incremental mode is set by an environment variable, a compiler option, or a debugger option.


However, Shupak (US 7,120,675 B1), in an analogous art of debugging applications, teaches: 
wherein incremental mode is set by an environment variable, a compiler option, or a debugger option (See, e.g., Shupak, col. 6 line 56 – col. 7 line 17: “The symbol server is engaged by adding an entry to the value in the _NT_SYMBOL_PATH or _NT_ALTERNATE_SYMBOL_PATH environment variables. The value is added between semicolons just as any other path might be added, or conversely it could take up the entire variable, if it is wished that only the server be used for the location of symbols. Furthermore, multiple entries can be added that indicate the server look in multiple locations. These entries can be placed in any order within the symbol path, allowing the debugger to first look in some path location, and then check a symbol server, or whatever order is desired. The syntax for server entry in these variables is as follows. SYMSRV*FOO.DLL*DATA. Two asterisks are used to parse the parameters.  ….” (emphasis added) EN:  Shupak teaches: using environment variables.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify Rathbone’s invention of a source code debugger, by incorporating the teachings of Shupak that teaches using environment variables   A person having ordinary skill in the art would have been motivated toward such a modification to improve Rathbone because: While software is being developed and after it is deployed, it is often important to have access to information related to the executable software that is not stored as part of the executable. This includes, but is not limited to, debug information produced by the development tools like compilers and linkers, the source code from which the executable is generated. (See, e.g., Shupak, col. 1 lines 23-32).  Rathbone and Shupak are analogous arts directed generally to debugging applications. 

Claims 12 and 19:
Computer program product Claim 12 and system Claim 19 are similar to method Claim 5.  
As such, Claims 12 and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Rathbone and Shupak for similar rationale.


Conclusion
12.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					July 14, 2022
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191